DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/548,414, 16,259,308, 15/987,462, 15/822,778, 15/494,077, 14/703,163, 62/124,208, 62/122,431, 62/122,205, and 61/997,506 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications to not appear to disclose a capsule with an encapsulation which dissolves subsequent to ingestion, and more specifically does not disclose dissolving at selected zones within the digestive tract or a plurality of encapsulations which dissolve at various zones within 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the encapsulation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  “digest tract” should be “digestive tract”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as the time of filing does not provide any disclosure drawn to a capsule with an encapsulation which is dissolvable subsequent to ingestion and particularly does not disclose that such an encapsulation would dissolve at a selected zone in the digestive tract or that there would be a plurality of constituents within encapsulations to be released a respective zones.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5, 8, 13, and 16 recites the specific constituent(s) comprise a smart pill(s).  At the outset this language is indefinite as the term “smart pill” is undefined.  It is not clear what structure must be present in order to comprise a “smart pill.”  For purposes of examination this is taken as any pill with an electronic component or component which results in a specific delivery.  Secondly, the claims from which these depend recite a capsule and a specific constituent.  It is not clear how the device would comprises both a capsule and a further smart pill.  For purposes of examination the capsule is taken as the smart pill.  Further, for claims 8 and 16 it is not clear how there would be a plurality of smart pills as part of one capsule.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsky et al. (US 2008/0188837 A1).
With regard to claim 1, Belsky et al. teach a method for forming, by a device manufacturer, a drug delivery device ingestible by a patient, the drug delivery device comprising a capsule, the method comprising: providing the capsule (Fig. 15 capsule 30) with an encapsulation for protecting the drug delivery device during transportation and manipulation before ingestion by the patient, the encapsulation being dissolvable subsequent to ingestion (Fig. 15 encapsulations 46A, 46B, and 46C, [0356], [0357]).
With regard to claim 2, see [0357].
With regard to claims 3 and 6, Belsky et al. teach a method for forming, by a device manufacturer, a drug delivery device ingestible by a patient, the drug delivery device comprising a capsule , the method comprising: providing the capsule (Fig. 15 capsule 30) with at least one specific constituent (Fig. 15 36A, 36B, 36C, [0357]) encapsulated within an encapsulation constructed of a material responsive to conditions within the patient's digest tract to dissolve the encapsulation upon reaching a selected zone within the digestive tract (Fig. 15 encapsulations 46A, 46B, and 46C, [0356], [0357]).
With regard to claims 4 and 7, 36A-C are drugs ([0357], [0399]-[0401]).
With regard to claims 5 and 8, see electronic components 12, 14, and 15 within the capsule for control (Fig. 15, enclosed by the encapsulation and capsule housing).  Further, regarding claim 8, a plurality of smart pills are considered as each drug is released it is taken as a new pill.
With regard to claim 9, Belsky et al. teach a drug delivery device ingestible by a patient, the drug delivery device comprising: a capsule (Fig. 15 capsule 30); and an encapsulation 
With regard to claim 10, see [0357].
With regard to claims 11 and 14, Belsky et al. teach a drug delivery device ingestible by a patient, the drug delivery device comprising: a capsule (Fig. 15 capsule 30); and at least one specific constituent (Fig. 15 36A, 36B, 36C, [0357]) encapsulated within an encapsulation constructed of a material responsive to conditions within the patient's digestive tract to dissolve the encapsulation upon reaching a selected zone within the digestive tract (Fig. 15 encapsulations 46A, 46B, and 46C, [0356], [0357]).
With regard to claims 12 and 15, 36A-C are drugs ([0357], [0399]-[0401]).
With regard to claims 13 and 16, see electronic components 12, 14, and 15 within the capsule for control (Fig. 15, enclosed by the encapsulation and capsule housing).  Further, regarding claims 8 and 16, a plurality of smart pills are considered as each drug is released it is taken as a new pill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 2021/0128479 A1) and Reichenberger et al. (US 2021/045777 A1) which disclose pills for dispensing substances at specific locations within the GI tract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783